Exhibit 99.1 Alcon Shareholders Approve Merger with Novartis HUENENBERG, Switzerland – April 7, 2011 – Alcon, Inc. (NYSE:ACL) announced that its shareholders approved the merger of Alcon into Novartis AG at its Annual General Meeting of Shareholders.Under the terms of the merger, Alcon shareholders will receive 2.9228 Novartis shares or American Depositary Shares plus a cash payment of $8.20 for each Alcon share.Completion of the merger is subject to approval by the Novartis shareholders, which vote will take place on April 8, 2011.Following completion of the merger, Alcon will terminate its listing on the New York Stock Exchange. The Alcon shareholders also re-elected, Dr. Daniel Vasella, Cary Rayment, Thomas Plaskett, Dr. Enrico Vanni, and Norman Walker to the board of directors for the period between the Annual General Meeting of Shareholders and the completion of the merger.Shareholders also voted to grant a discharge to the current and former members of the board of directors, approved the 2010 business report and approved KPMG as auditor. Company Description Alcon, Inc. is the world’s leading eye care company, with sales of approximately $7.2 billion in 2010. Alcon, which has been dedicated to the ophthalmic industry for 65 years, researches, develops, manufactures and markets pharmaceuticals, surgical equipment and devices, contacts lens solutions and other vision care products that treat diseases, disorders and other conditions of the eye. Alcon operates in 75 countries and sells products in 180 markets. For more information on Alcon, Inc., visit the Company’s web site at www.alcon.com. # # # Caution Concerning Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements principally relate to statements regarding the expectations of our management with respect to the future performance of various aspects of our business. These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by our forward-looking statements. Words such as "may," "will," "should," "could," "would," "expect," "plan," "anticipate," "believe," "hope," "intend," "estimate," "project," "predict," "potential" and similar expressions are intended to identify forward-looking statements. These statements reflect the views of our management as of the date of this press release with respect to future events and are based on assumptions and subject to risks and uncertainties and are not intended to give any assurance as to future results. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following: the development of commercially viable products may take longer and cost more than expected; changes in reimbursement procedures by third-party payers may affect our sales and profits; a weakening economy could affect demand for our products; competition may lead to worse than expected financial condition and results of operations; currency exchange rate fluctuations may negatively affect our financial condition and results of operations; pending or future litigation may negatively impact our financial condition and results of operations; litigation settlements may adversely impact our financial condition; the occurrence of excessive property and casualty, general liability or business interruption losses, for which we are self-insured, may adversely impact our financial condition; product recalls or withdrawals may negatively impact our financial condition or results of operations; government regulation or legislation may negatively impact our financial condition or results of operations; changes in tax laws or regulations in the jurisdictions in which we and our subsidiaries are subject to taxation may adversely impact our financial performance; supply and manufacturing disruptions could negatively impact our financial condition or results of operations. You should read this press release with the understanding that our actual future results may be materially different from what we expect. We qualify all of our forward-looking statements by these cautionary statements. Except to the extent required under the federal securities laws and the rules and regulations promulgated by the Securities and Exchange Commission, we undertake no obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information or future events or circumstances or otherwise. For more information, contact: Doug MacHatton Vice President,Treasury and Investor and Public Relations (817) 551-8974 doug.machatton@alconlabs.com www.alcon.com
